Digitally signed
                                                                          by Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                        Illinois Official Reports                         the accuracy and
                                                                          integrity of this
                                                                          document
                               Appellate Court                            Date: 2021.02.24
                                                                          16:15:28 -06'00'



                  People v. Morales, 2019 IL App (1st) 160225



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption             ISMAEL MORALES, Defendant-Appellant.



District & No.      First District, Second Division
                    Nos. 1-16-0225, 1-16-0323 cons.



Filed               June 11, 2019



Decision Under      Appeal from the Circuit Court of Cook County, No. 08-CR-3180; the
Review              Hon. James B. Linn, Judge, presiding.



Judgment            Reversed and remanded.


Counsel on          James E. Chadd, Patricia Mysza, and Jonathan Yeasting, of State
Appeal              Appellate Defender’s Office, of Chicago, for appellant.

                    Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                    Annette Collins, and Whitney Bond, Assistant State’s Attorneys, of
                    counsel), for the People.



Panel               JUSTICE HYMAN delivered the judgment of the court, with opinion.
                    Presiding Justice Mason and Justice Pierce concurred in the judgment
                    and opinion.
                                              OPINION

¶1       Ismael Morales was convicted, along with five codefendants, of the 2007 murder and
     robbery of Francisco Reyes. We have decided a number of appeals involving this offense. See
     People v. Roman, 2016 IL App (1st) 141740 (affirming first-stage dismissal of Daniel Roman’s
     postconviction petition); In re Omar M., 2014 IL App (1st) 100866-B (direct appeal of minor
     codefendant, affirming adjudication and disposition); People v. Lopez, 2014 IL App (1st)
     102938-B (direct appeal of codefendant Carlos Lopez, remanding for a new trial); People v.
     Roman, 2013 IL App (1st) 102853 (direct appeal of codefendant Daniel Roman, affirming
     conviction and sentence); People v. Roman, 2013 IL App (1st) 110882 (direct appeal of
     codefendant Martin Roman, remanding for a new trial); People v. Morales, 2012 IL App (1st)
     101911 (Morales’s direct appeal, affirming conviction and sentence). Here, we are concerned
     with Morales’s appeal from the circuit court’s first-stage dismissal of his postconviction
     petition.
¶2       In that petition, Morales claimed that the State violated Brady v. Maryland, 373 U.S. 83
     (1963), by failing to disclose the existence of an agreement between the State and its main
     witness, Francisco Garcia, for the State’s assistance in Garcia’s immigration matters in
     exchange for his trial testimony. The petition also raises a claim of actual innocence based on
     the affidavit of Victor Redding, who claimed to have witnessed the attack on Reyes and
     claimed to know that Morales was not one of the participants.
¶3       We find the petition makes an arguable claim of a Brady violation. We reverse the first-
     stage dismissal of Morales’s postconviction petition and remand for second-stage proceedings
     consistent with the Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2016)).

¶4                                         I. BACKGROUND
¶5       Our decision in Morales’s direct appeal (and the appeals in his codefendants’ cases) sets
     out the details of the offense and the case history in detail. Morales, 2012 IL App (1st) 101911,
     ¶¶ 3-15. We reiterate only the facts necessary to understand the claims in Morales’s
     postconviction petition.
¶6       At trial, Garcia and his wife, Sylvia Ortiz, testified that, in the early morning hours of
     December 23, 2007, they saw Morales, Daniel Roman, Martin Roman, Omar M., and Carlos
     Lopez congregate beneath their second-story apartment window. They watched as the group
     went across the street to the parking lot of a tortilla factory where the victim was driving a
     forklift.
¶7       Garcia and Ortiz saw several members of the group pull the victim off the forklift. All five
     of the assailants started to kick and punch the victim. During the attack, a sixth person, known
     to Garcia only as “Menace,” arrived and joined the group. Eventually, they took the victim’s
     billfold from his pocket.
¶8       Garcia testified that Martin Roman then went across the street and picked up a concrete
     rock and brought it back to the parking lot of the tortilla factory. He saw Martin Roman drop
     the rock on the victim the first time but could not tell who did it the second time “because there
     are three who have [a] similar slim build.” On cross-examination, Garcia described a prior
     statement he had given to an assistant state’s attorney, asserting that Carlos dropped the rock
     on the victim one time and Morales dropped it another time. He also explained his involvement


                                                 -2-
       in Omar M.’s trial where he had testified that “[i]t was Carlos and another one [who hit the
       victim with the rock] which I can’t identify because they were all skinny.”
¶9         In November 2015, Morales filed this postconviction petition, claiming a violation of
       Brady v. Maryland, 373 U.S. 83 (1963), for the State’s failure to disclose an agreement with
       Garcia that the state’s attorney’s office would assist him in his immigration matters if he
       testified in the prosecutions against Morales and his codefendants. In support of his claim,
       Morales attached two documents: a letter from the state’s attorney’s office to the Immigration
       and Nationality Service (INS) and a transcribed voicemail from Garcia to the state’s attorney’s
       office.
¶ 10       The letter from the State to the INS reads, in its entirety:
                “Immigration and Nationality Service
                Re: Fernando Garcia
                To Whom It May Concern:
                     I am writing to you in connection with Mr. Garcia’s citizenship application.
                     I have become acquainted with Mr. Garcia in connection with my prosecution of
                five men for First Degree Murder in a case entitled People of the State of Illinois vs.
                Ismael Morales, et al., No. 08 CR 3180 before the Honorable James Linn in the Circuit
                Court of Cook County. A sixth person, a juvenile offender was also charged in
                connection with the crime. I did not, however, handle the juvenile prosecution.
                     Mr. Garcia was an eyewitness to the murder, which occurred outside his house on
                Christmas Eve, 2007. Mr. Garcia’s cooperation with the Chicago Police Department
                and Cook County State’s Attorney’s Office personnel investigating the case was
                instrumental in the arrest and eventual charging of the offenders. Subsequently, Mr.
                Garcia testified in the jury trials of the juvenile offender, two of the adult offenders and
                in the bench trial of a third adult offender. All four were convicted of First Degree
                Murder. It is anticipated that Mr. Garcia will be called to testify at the trial of the
                remaining two adult offenders. It is our expectation that those offenders will go to trial
                by early 2011.
                     Please feel free to contact me about Mr. Garcia or if I can be of any assistance to
                you.”
       The letter is signed by Assistant State’s Attorney Andrew Varga and dated July 22, 2010.
¶ 11       The State had included the transcription of Garcia’s voicemail in a January 31, 2011,
       supplemental answer to discovery in codefendants Martin Roman’s and Adolfo Zuniga’s cases.
       After brief prefatory language, it reads:
                     “On January 31, 2011 at 8:20 am, via voicemail message of Patricia Gonzalez,
                Cook County State’s Attorney’s Victim Witness, the following message was left by
                Louis Fernando Garcia in Spanish: ‘Look Patty Patty. I don’t know if you’re going to
                hear this message. But I’ve very mad. When is the … Supposedly it’s Monday, the
                courtdate [sic], you know what? If you don’t help me with immigration or disability
                I’m going to deny everything and I’m going to say that you forced me to say everything.
                I’ve already said—ok—it’s that simple. If you want to arrest me you know where I live,
                I’ll be waiting for you here. You are over there like the white dove and I’m over here
                putting up with s*** and everything and risking my life and you can’t resolve
                something this easy. Ok. Bye. I’m sorry.”

                                                     -3-
       The transcription of the voicemail was provided by an official interpreter.
¶ 12       Morales’s petition also raises a claim of actual innocence predicated on the affidavit of
       Victor Redding. His affidavit states that he was driving by the tortilla factory on December 23,
       2007, when he saw “six young Latino males beating an older Latino male beside a forklift.”
       Redding claimed that, as he drove by, he was able to see the faces of the assailants. In January
       of 2015, a jailhouse lawyer approached Redding about the case and “asked [him] to look at
       three or four Latinos” to see if they were the assailants. Redding averred that he was “sure that
       Mr. Ismael Morales was not involved in the murder/robbery.” Redding’s affidavit concludes
       by stating that he did not come forward sooner both because he was afraid of police retaliation
       and because he did not know Morales.
¶ 13       The circuit court summarily dismissed Morales’s petition on November 15, 2015, finding
       the Brady claim frivolous because the jury “knew that these people were in the country
       illegally.” As to the actual innocence claim, the court found the affidavit not “in any way
       compelling” and lacking credibility. Morales filed a notice of appeal. Due to some confusion
       about the pendency of the petition, the trial court entered an order summarily dismissing the
       petition again about a month later. Morales filed another notice of appeal. We granted
       Morales’s motion to consolidate the appeals.

¶ 14                                        II. ANALYSIS
¶ 15       Morales contends that the letter to INS and Garcia’s voicemail are evidence of an
       agreement for immigration assistance and that, because Morales’s conviction hinged
       exclusively on eyewitness testimony, evidence of this deal would have been both favorable
       and material to his case. The State responds that the INS letter and the voicemail reveal no
       “deal” and that, regardless, the evidence against Morales was overwhelming. As a result,
       according to the State, even if a deal existed, it would not have been material to Morales’s
       conviction.

¶ 16                               First-Stage Postconviction Proceedings
¶ 17       The Act provides a procedure to criminal defendants to raise constitutional claims about
       their trial or sentencing that were not and could not have been raised on direct appeal. People
       v. Allen, 2015 IL 113135, ¶ 20. Proceedings under the Act advance through three stages. Id.
       ¶ 21. At the first stage, the circuit court evaluates the petition to determine whether it is
       frivolous or patently without merit. If the petition passes that low bar, it is docketed for second-
       stage proceedings. Id. At the second stage, counsel can be retained or appointed, and the
       defendant must show that his or her petition makes a “substantial showing” of a constitutional
       violation. Id. The State also can participate for the first time at the second stage and either
       answer or move to dismiss. Id. If the petition survives the second stage, it advances to an
       evidentiary hearing where the circuit court receives evidence and determines whether the
       defendant is ultimately entitled to relief. Id. ¶ 22.
¶ 18       Since the circuit court dismissed Morales’s petition at the first stage, we determine whether
       the petition is “frivolous or patently without merit,” meaning it is based on “ ‘an indisputably
       meritless legal theory or a fanciful factual allegation.’ ” Id. ¶ 25 (quoting People v. Hodges,
       234 Ill. 2d 1, 16 (2009)). Meritless legal theories are those “completely contradicted by the
       record,” and fanciful factual allegations are those that are “fantastic or delusional.” (Internal
       quotation marks omitted.) Id. In other words, the petition can only be dismissed at this stage if

                                                    -4-
       it “has no arguable basis either in law or in fact.” Hodges, 234 Ill. 2d at 11-12. At the first
       stage, we take the allegations in the petition as true and construe them liberally in favor of the
       petitioner. Allen, 2015 IL 113135, ¶ 25. We review the first-stage dismissal of a postconviction
       petition de novo. Hodges, 234 Ill. 2d at 9.

¶ 19                                          The Brady Claim
¶ 20       In Brady v. Maryland, 373 U.S. 83 (1963), the United States Supreme Court held that due
       process requires the State to disclose “evidence favorable to the accused and material to guilt
       or punishment.” People v. Beaman, 229 Ill. 2d 56, 73 (2008) (citing People v. Harris, 206 Ill.
       2d 293, 311 (2002), and Brady, 373 U.S. at 87). When a defendant alleges a violation of due
       process based on a violation of Brady, he or she must show three things: (i) the allegedly
       withheld evidence was favorable as either exculpatory or impeachment evidence, (ii) the
       prosecutor either willfully or inadvertently suppressed evidence, and (iii) the evidence was
       material to guilt or punishment. Id. at 73.
¶ 21       Morales’s postconviction petition alleges that the State violated Brady by failing to disclose
       evidence that it had offered Garcia, and by extension Ortiz, assistance in his immigration
       matters in exchange for their testimony at Morales’s trial. Morales attached to his petition both
       the letter to INS and the letter containing the transcription of Garcia’s voicemail, arguing that
       they are evidence of the agreement that existed between Garcia and the State. According to
       Morales, evidence of the agreement was favorable to him because it had impeachment value
       and was material to his conviction because the State’s case hinged exclusively on Garcia’s and
       Ortiz’s eyewitness testimony.

¶ 22                                        Failure to Disclose
¶ 23        The parties dispute whether the prosecution arguably failed to disclose anything at all. The
       State argues that it actually kept neither the letter to the INS nor the transcription of Garcia’s
       voicemail from the defense, both being tendered soon after they were made. The State also
       argues that it could not have failed to tender favorable information because neither the letter
       nor the transcription memorializes a “deal” for immigration assistance and thus neither
       contains favorable information to the defense. The State’s argument as to both the letter and
       the voicemail misunderstands Morales’s claim and the governing law.
¶ 24        As a factual matter, Morales is not claiming that the letter to INS or the voicemail left for
       the prosecutor are the agreements that the State failed to disclose; instead, he argues that the
       letter and voicemail are evidence of a preexisting agreement or understanding that the State
       failed to disclose. We agree. Taking the facts in the petition as true and construing them
       liberally in Morales’s favor, as we must, we find the letter and voicemail at least arguably
       show the existence of an agreement to help Garcia in exchange for his trial testimony.
¶ 25       We find it at least arguable that Garcia would not have called the state’s attorney’s office
       out of the blue and demanded assistance with specific personal matters—immigration and
       disability—without having at least broached the possibility of assistance with the State earlier.
       Language in the voicemail—like “I’ve already said” and “you can’t resolve something this
       easy”—make it sound as though there had been discussions that Garcia was following up on.
       Similarly, we find it at least arguable that the state’s attorney’s office would not write to INS
       about a witness without that witness’s prompting. Both of these documents provide at least


                                                   -5-
       some evidence that the State had engaged Garcia in discussions about favorable assistance in
       his immigration matters in exchange for his testimony.
¶ 26       We acknowledge the State’s argument that the transcription of Garcia’s voicemail is
       potentially susceptible to more than one reading. Specifically, the State argues that the
       voicemail should be interpreted to mean that Garcia told the truth at the previous trials and was
       threatening to recant that testimony and lie at the upcoming trials if the State did not help him.
       Of course, as we have just set out, that is not the only possible interpretation. At this stage,
       however, it is not for us to weigh the credibility of these two competing interpretations. People
       v. Scott, 2011 IL App (1st) 100122, ¶ 23 (at first stage, court “not permitted to engage in any
       fact-finding or credibility determinations” (citing People v. Coleman, 183 Ill. 2d 366, 385
       (1998))). We construe the allegations liberally in Morales’s favor, and doing so leads to the
       conclusion that there was arguably an agreement between the State and Garcia that he would
       receive immigration assistance if he testified favorably at all of the defendants’ trials.
¶ 27       Because the State has taken a view of evidence not suited to the first stage of postconviction
       proceedings, it has, in turn, misapplied the law. The State’s brief takes the position that no deal
       ever existed. But, as Morales points out, for the State’s disclosure requirement to be triggered,
       there need not be any express agreement or deal. See United States v. Bagley, 473 U.S. 667,
       683 (1985) (“The fact that the stake was not guaranteed through a promise or binding contract,
       but was expressly contingent on the Government’s satisfaction with the end result, served only
       to strengthen the incentive to testify falsely in order to secure a conviction.”). The letter to the
       INS reads: “Mr. Garcia’s cooperation with the Chicago Police Department and Cook County
       State’s Attorney’s Office personnel investigating the case was instrumental in the arrest and
       eventual charging of the offenders *** All four were convicted of First Degree Murder.” This
       is arguably evidence of the type of unofficial promise raised in Bagley.
¶ 28       This part of the letter also responds to the focus of the State’s oral argument—the lack of
       any evidence of exactly when the unofficial promise, if any, was made. The State’s letter
       praises Garcia’s involvement all the way back to the prearrest period of the Chicago Police
       Department’s investigation and links Garcia’s cooperation to Morales’s case by name. At this
       early stage, where we must construe all well-pled facts in Morales’s favor, it is at least arguable
       that cooperation in the form of an immigration agreement began before Morales’s sentencing.
       We acknowledge that the State may be able to challenge these factual claims, perhaps
       successfully, at later stages of the postconviction proceedings and emphasize that our
       disposition is based heavily on the deferential standard of first-stage review.
¶ 29       Remaining mindful of the liberal construction we are to afford Morales’s petition at this
       stage, we find sufficient evidence attached to his petition to conclude that the State arguably
       failed to disclose a pretrial agreement for immigration assistance in the event Garcia’s
       testimony was helpful in securing the convictions of the offenders.

¶ 30                                      Favorability to Morales
¶ 31       Morales argues that the undisclosed evidence arguably favors him because any assistance
       related to Garcia’s immigration status had impeachment value as to his credibility. The State’s
       brief does not offer a response relating to the question of favorability, instead focusing on both
       the lack of existence of an agreement and the lack of materiality to Morales’s conviction.
       Indeed, at oral argument, the State appeared to concede favorability by agreeing that it would


                                                    -6-
       have had the obligation to disclose any immigration deal it had with Morales, if such a deal
       existed. We agree.
¶ 32       The Supreme Court has found that “[w]hen the ‘reliability of a given witness may well be
       determinative of guilt or innocence,’ nondisclosure of evidence affecting credibility” falls
       within the rule requiring prosecutors to disclose favorable evidence. Giglio v. United States,
       405 U.S. 150, 153-54 (1972) (quoting Napue v. Illinois, 360 U.S. 264, 269 (1959)); see also
       Bagley, 473 U.S. at 676 (“Impeachment evidence, however, as well as exculpatory evidence,
       falls within the Brady rule.”). A defendant may impeach a State’s witness with evidence of
       that witness’s “biases, interests, or motives to testify.” People v. Triplett, 108 Ill. 2d 463, 474
       (1985). Impeachment evidence of that kind includes evidence that “any promises of leniency
       have been made or any expectations of special favor exist in the mind of the witness.” (Internal
       quotation marks omitted.) Id. at 476. The Second District has held that a person, present in the
       United States illegally or whose legal status has lapsed, “might be vulnerable to pressure, real
       or imagined, from the authorities,” even if there are no immigration proceedings currently
       pending. People v. Austin, 123 Ill. App. 3d 788, 797 (1984). This confluence of authority
       demonstrates that “expectations of special favor” from the State in the form of assistance in
       immigration matters at least arguably constitute a ground for impeachment.
¶ 33       Because we have found that Morales’s petition arguably shows that the State and Garcia
       had engaged in pretrial discussions about assistance with Garcia’s immigration matters, we
       also agree that the disclosure of those discussions would arguably have been favorable to
       Morales.

¶ 34                                             Materiality
¶ 35       Morales argues that impeachment with information about favorable immigration assistance
       to Garcia was material because the evidence against him came exclusively from Garcia’s and
       Ortiz’s eyewitness testimony. He points out that there was no physical evidence against him,
       and unlike his codefendant Daniel Roman, he did not confess to participating in the crime. The
       State disagrees, characterizing the evidence against Morales as “overwhelming.” The State
       argues that the two eyewitnesses knew Morales and “unequivocally” identified him as an
       assailant. We agree with Morales that, construing his petition liberally, it is at least arguable
       that evidence of an agreement for immigration assistance between Garcia and the State would
       have been material.
¶ 36       The standard for materiality resembles the familiar prejudice standard that we apply in
       ineffective assistance of counsel cases. See Kyles v. Whitley, 514 U.S. 419, 434 (1995) (citing
       Strickland v. Washington, 466 U.S. 668, 694 (1984)). The question is “not whether the
       defendant would more likely than not have received a different verdict with the [withheld]
       evidence, but whether in its absence he received a fair trial.” Id.; see also Beaman, 229 Ill. 2d
       at 74. This presents a low bar. In the analogous Strickland context, we have found the standard
       to mean the chance of acquittal “is ‘significantly less than 50 percent,’ as long as a verdict of
       not guilty would be reasonable.” (Internal quotation marks omitted.) People v. Lucious, 2016
       IL App (1st) 141127, ¶ 45 (quoting People v. McCarter, 385 Ill. App. 3d 919, 935 (2008)). Of
       course, we must remember that we are talking about a first-stage postconviction petition, so it
       must only be arguable that there is a significantly less than 50% chance of acquittal had the
       prosecutor provided the withheld information. Morales need not show that the evidence would
       have been insufficient to convict him had the prosecutor disclosed the missing evidence;

                                                    -7-
       instead, he only must show that “the favorable evidence could reasonably be taken to put the
       whole case in such a different light as to undermine confidence in the verdict.” Kyles, 514 U.S.
       at 435.
¶ 37       We accept that Garcia’s and Ortiz’s testimony was sufficient to sustain Morales’s
       conviction, and our assessment of the strength of the evidence should only be read in light of
       the low first-stage postconviction standard of review. We have already found that “the State’s
       case turned on the reliability of the identifications of the defendant by the eyewitnesses.”
       Morales, 2012 IL App (1st) 101911, ¶ 44. That said, we believe the information Morales
       identifies, potentially bearing on Garcia’s credibility, is material as his truthfulness and
       memory were “critical” to the State’s case.
¶ 38       At various points in his brief, Morales implies, but never directly argues, that our analysis
       should apply equally to Ortiz. We disagree. The letter from the state’s attorney’s office to the
       INS refers only to Garcia, and Garcia’s voicemail refers only to himself in the first person
       singular. While we conclude that this evidence presents an arguable claim that the State
       withheld information about some kind of deal between it and Garcia, we cannot say the same
       about Ortiz. The petition does not plead any facts about her immigration status specifically, let
       alone that she needed any help with it. While we must liberally construe the facts pled, we can
       draw no inference from facts that do not appear in the petition’s allegations or supporting
       evidence. See People v. Delton, 227 Ill. 2d 247, 254 (2008) (“a ‘limited amount of detail’ does
       not mean that a pro se petitioner is excused from providing any factual detail at all”).
       Regardless, our rejection of any argument extending the Brady analysis to Ortiz does not
       change the outcome.

¶ 39                                         People v. Roman
¶ 40       The parties dispute the applicability of our earlier decision in the first-stage postconviction
       appeal of one of Morales’s codefendants, Daniel Roman. See Roman, 2016 IL App (1st)
       141740. Roman raised a substantially similar Brady claim in his postconviction petition, which
       the court also dismissed at the first stage. Id. ¶ 1. The parties’ dispute about the value of our
       decision in Roman is understandable. Our express holding in Roman was that the circuit court
       correctly dismissed his postconviction petition at the first stage because the letter and email
       “were not material to Roman’s guilt or his punishment.” Id. ¶ 24. There, as here, the State
       conceded the favorability of the evidence, assuming it showed an agreement. Id. ¶ 19.
¶ 41       While our analysis in Roman appears to blend the question of favorability with the question
       of materiality, to the extent our decision in Roman can be read to find that the undisclosed
       information was not material, we believe we were correct but agree with Morales that his case
       differs.
¶ 42       Two aspects of the proof against Daniel Roman distinguish his case from Morales’s case.
       First, evidence in Roman’s case indicated that he had confessed to beating the victim. Roman,
       2013 IL App (1st) 102853, ¶ 14. Morales did not confess. Second, Garcia’s and Ortiz’s
       testimony directly implicated Roman in the prior crimes evidence concerning the December 4
       incident. By contrast, Morales was not directly implicated in the December 4 incident. The
       confession corroborates evidence of Roman’s involvement that is not dependent on the
       credibility of Garcia or Ortiz. Accordingly, we agree with Morales that our decision in Roman
       does not control our disposition of his claim.


                                                    -8-
¶ 43        We conclude that Morales has made an arguable claim that the State violated Brady by
       failing to disclose the existence of an agreement with Garcia about immigration assistance in
       exchange for his testimony. Because the Act does not permit partial summary dismissals, our
       resolution of Morales’s Brady claim resolves this appeal, and we need not address his actual
       innocence claim. See People v. Cathey, 2012 IL 111746, ¶ 34.
¶ 44        We reverse the first-stage dismissal of Morales’s postconviction petition and remand for
       second-stage proceedings consistent with the Act.

¶ 45      Reversed and remanded.




                                                 -9-